1 Reported in 240 N.W. 103.
Plaintiff furnished from his land clay and sand for surfacing and repairing one of defendant county's roads. He filed a bill therefor with the county board, which disallowed it. Plaintiff appealed to the district court, and after trial plaintiff was granted recovery in the sum of $153.07 with interest and costs. Defendant moved in the alternative for amended findings of fact and conclusions of law in its favor or for a new trial. The court granted some slight amendments of the findings of fact and made one additional finding, but refused to make any change in its conclusions of law and denied the motion for a new trial.
On this appeal the only assignment of error is that the court erred in denying defendant's motion for a new trial for the reason that the conclusions of law are not sustained by the findings of fact as amended. They are:
"1. That during the year 1928 the plaintiff furnished from land owned by him 2,355 cubic yards of clay and sand which were used in surfacing and otherwise repairing a duly legalized and established county road located in St. Louis county.
"2. That said clay and sand were so furnished and used pursuant to an agreement made between the plaintiff and the duly elected, qualified, and acting county commissioner of said county elected from the commissioner's district in which said land and road were situated, pursuant to which agreement plaintiff agreed *Page 615 
to furnish said clay and sand and said county commissioner agreed that said county would pay therefor a stipulated price; that said plaintiff at the time of making said contract and of furnishing said clay and sand was an employe of said county as a county road foreman in said commissioner's district, and said commissioner assumed to act for said county in making said agreement; that said agreement was and is void; that said contract was made in good faith by plaintiff and said county commissioner, without fraud or collusion or purpose intentionally to evade or violate the law; and that said clay and sand cannot be practically restored to the possession of the plaintiff.
* * * * *
"7. That said county board at no time took any action by resolution or otherwise, authorizing the said surfacing and repairing work in which said clay and sand were used, and never authorized said county commissioner to enter into said agreement in behalf of the county or to carry out said work, and never by resolution or other official action in any manner ratified or confirmed said agreement."
Findings Nos. three, four, five, and six refer to the amount of benefits received, presentation of the claim to the county board, its disallowance thereof, find that it has not been paid.
We are here confronted with the sole question whether the findings of fact justify the conclusion of law that plaintiff was entitled to recover. The contract was not ultra vires. It was such as the county had full authority to make. It was invalid because not made by any resolution passed by the county board or agreement entered into between it as a whole acting as such and plaintiff.
Plaintiff was not a volunteer as was the situation in the case of Johnson v. Unorganized School Dist. 159 Minn. 226,198 N.W. 463. The improvement here in which the material was used was county road work. The evidence indicates that the material was selected by officers or employes of the county; that the county engineer supervised the road work; and that the work was done, so far as appears, by men employed and paid by the county. *Page 616 
Defendant urges findings of fact Nos. two and seven. The substance of those findings is that the county board acting formally as a board did not authorize the purchase of this material and did not, acting as such board or formally, ratify the purchase. For all that appears in those findings, each individual member of the board may have had full knowledge of the furnishing of the material and its use. There is however no finding to that effect, and we do not consider it. The finding that the material was furnished to the county and used in good faith in a legitimate improvement by the county board and was of benefit to the county makes a prima facie case for recovery to the extent of the benefit received. There being nothing in the evidence to overcome the case so made, the conclusion of law is sustained thereby.
The numerous decisions of this court both before and after the case of First Nat. Bank v. Village of Goodhue, 120 Minn. 362,139 N.W. 599, 43 L.R.A. (N.S.) 84, sustain recovery here. The rule as laid down in the cases is that where a municipal corporation receives money or property of another under and pursuant to a contract upon a subject within its corporate powers, and the contract was made and carried out in good faith and without purpose or intent to violate or evade the law, but is invalid because not entered into or ratified by the officers of the corporation having power to contract, or for some other failure to comply with statutory requirements, and money or property so received is retained by the corporation and devoted to a legitimate corporate purpose, resulting in benefits to the corporation, the one so furnishing the money or property may recover in quasi contract to the extent of the benefits received by the corporation. Laird Norton Yards v. City of Rochester, 117 Minn. 114, 134: N.W. 644, 41 L.R.A.(N.S.) 473; Fargo Foundry Co. v. Village of Callaway, 148 Minn. 273,181 N.W. 584; Oliver I. Min. Co. v. School Dist. No. 35, 155 Minn. 400,193 N.W. 949; Tousley v. Thompson, 166 Minn. 261,207 N.W. 624; Frisch v. City of St. Charles, 167 Minn. 171,208 N.W. 650; Lundin v. Township of Butternut Valley, 172 Minn. 259,214 N.W. 888.
We have considered the points ably advanced in the briefs of appellant and of the amici curiae and the cases cited therein. Specific *Page 617 
reference thereto we do not deem necessary. A reading of those cases indicates that they are readily distinguishable from this case.
Order affirmed.